         Case 3:18-cv-02185-HZ          Document 23        Filed 06/01/20     Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




ROBIN C. S.,1                                                  No. 3:18-cv-02185-HZ

                       Plaintiff,                              OPINION & ORDER

       v.

COMMISSIONER, Social Security
Administration,

                       Defendant.



HERNÁNDEZ, District Judge:

       Plaintiff brings this action for judicial review of the Commissioner’s final decision

denying his application for Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act and Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act.

The Court has jurisdiction under 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. § 1382(c)(3)).
1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for non-governmental party’s immediate family members.


1 - OPINION & ORDER
           Case 3:18-cv-02185-HZ          Document 23       Filed 06/01/20      Page 2 of 11




For the reasons that follow, the Court REVERSES the Commissioner’s decision and REMANDS

this case for further administrative proceedings.

                                           BACKGROUND

          Plaintiff was born on June 17, 1969 and was forty-four years old on September 12, 2013,

the alleged disability onset date. Tr. 24.2 Plaintiff met the insured status requirements of the

Social Security Act (“SSA” or “Act”) through December 31, 2014. Tr. 18. Plaintiff has at least a

high school education and is unable to perform past relevant work as a maintenance mechanic.

Tr. 24. Plaintiff claims he is disabled based on conditions including schizophrenia, depressive

disorder, anxiety, panic disorder with agoraphobia, and degenerative disc disease. Tr. 18.

          Plaintiff’s benefits application was denied initially on December 4, 2015, and upon

reconsideration on April 11, 2016. Tr. 15. A hearing was held before Administrative Law Judge

Cynthia Rosa on November 6, 2017. Tr. 32–88. ALJ Rosa issued a written decision on March 2,

2018, finding that Plaintiff was not disabled and therefore not entitled to benefits. Tr. 15–26. The

Appeals Council declined review, rendering ALJ Rosa’s decision the Commissioner’s final

decision. Tr. 1–6.

                             SEQUENTIAL DISABILITY ANALYSIS

          A claimant is disabled if he is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). Disability claims are evaluated according to a five-step procedure. Valentine v.

Comm’r Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). The claimant bears the ultimate

burden of proving disability. Id.



2
    Citations to “Tr.” refer to the administrative trial record filed here as ECF No. 9.


2 - OPINION & ORDER
         Case 3:18-cv-02185-HZ          Document 23      Filed 06/01/20     Page 3 of 11




       At step one, the Commissioner determines whether a claimant is engaged in “substantial

gainful activity.” If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987);

20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, the Commissioner determines whether the

claimant has a “medically severe impairment or combination of impairments.” Yuckert, 482 U.S.

at 140–41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the claimant is not disabled.

       At step three, the Commissioner determines whether claimant’s impairments, singly or in

combination, meet or equal “one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity.” Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (“RFC”) to perform “past relevant work.” 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can, the claimant is not disabled. If the

claimant cannot perform past relevant work, the burden shifts to the Commissioner. At step five,

the Commissioner must establish that the claimant can perform other work. Yuckert, 482 U.S. at

141–42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If the Commissioner meets its burden

and proves that the claimant is able to perform other work which exists in the national economy,

the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                      THE ALJ’S DECISION

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since the alleged disability onset date. Tr. 18.

       At step two, the ALJ determined that Plaintiff had “the following severe impairments:

schizophrenia; depressive disorder; anxiety, panic disorder with agoraphobia; degenerative disc




3 - OPINION & ORDER
           Case 3:18-cv-02185-HZ         Document 23       Filed 06/01/20     Page 4 of 11




disease of the lumbar spine with stenosis at L5-S1 and disc protrusion and annular tear at L4-5.”

Tr. 18.

          At step three, the ALJ determined that Plaintiff did not have any impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. Tr. 19–20.

          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (RFC) to perform light work “except he can occasionally climb ramps and stairs, but

never ropes, ladders or scaffolds; he can occasionally stoop, crouch, crawl and kneel; he can do

simple, routine tasks with a reasoning level of 1-2 with no public contact and occasional,

superficial contact with a small group of coworkers; he should avoid concentrated exposure to

vibration and hazards.” Tr. 20.

          At step four, the ALJ determined that Plaintiff was unable to perform past relevant work.

Tr. 24. At step five, the ALJ relied on the testimony of a vocational expert to find that Plaintiff

could perform jobs existing in significant numbers in the national economy. Tr. 25. Accordingly,

the ALJ concluded that Plaintiff was not disabled. Tr. 26.

                                     STANDARD OF REVIEW

          A court may set aside the Commissioner’s denial of benefits only when the

Commissioner’s findings are based on legal error or are not supported by substantial evidence in

the record as a whole. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “Substantial

evidence means more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). Courts consider the record as a whole, including both the evidence that

supports and detracts from the Commissioner’s decision. Id.; Lingenfelter v. Astrue, 504 F.3d




4 - OPINION & ORDER
         Case 3:18-cv-02185-HZ         Document 23       Filed 06/01/20     Page 5 of 11




1028, 1035 (9th Cir. 2007). “Where the evidence is susceptible to more than one rational

interpretation, the ALJ’s decision must be affirmed.” Vasquez, 572 F.3d at 591 (internal

quotation marks omitted); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007)

(“Where the evidence as a whole can support either a grant or a denial, [the court] may not

substitute [its] judgment for the ALJ’s.”) (internal quotation marks omitted).

                                          DISCUSSION

        Plaintiff challenges only the ALJ’s treatment of psychiatrist Dr. Farley’s opinion.

   I.      Medical Opinion Evidence

        Social security law recognizes three types of physicians: (1) treating, (2) examining, and

(3) nonexamining. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, more

weight is given to the opinion of a treating physician than to the opinion of those who do not

actually treat the claimant. Id.; 20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2). More

weight is also given to an examining physician than to a nonexamining physician. Garrison, 759

F.3d at 1012.

        If a treating physician’s medical opinion is supported by medically acceptable diagnostic

techniques and is not inconsistent with other substantial evidence in the record, the treating

physician’s opinion is given controlling weight. Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir.

2014); Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). If the treating physician’s opinion is not

contradicted by another doctor, the ALJ may reject it only for “clear and convincing” reasons

supported by substantial evidence in the record. Ghanim, 763 F.3d at 1160–61. Even if the

treating physician’s opinion is contradicted by another doctor, the ALJ may not reject the

treating physician’s opinion without providing “specific and legitimate reasons” which are




5 - OPINION & ORDER
        Case 3:18-cv-02185-HZ         Document 23       Filed 06/01/20     Page 6 of 11




supported by substantial evidence in the record. Id. at 1161; Bayliss v. Barnhart, 427 F.3d 1211,

1216 (9th Cir. 2005).

       Here, the ALJ summarized Dr. Farley’s opinion as follows:

       James Farley, M.D., a treating psychiatrist, indicates the claimant’s symptoms
       markedly limit his functioning. They limit his ability to interact with the public,
       respond appropriately to criticism and instruction, and work in coordination with
       others. He is not able to work a full-time schedule without frequent absences.
       Anxiety interferes with his ability to do complex tasks. He would probably miss at
       least one day weekly and often be late for work.

Tr. 23. The ALJ gave this assessment “some weight” but found that Dr. Farley’s opinion “that

the claimant would miss work weekly is speculative. The claimant has been able to attend school

and work on projects with his father. He has responded well to treatment and reports

improvement with a daily schedule.” Tr. 23.

           a. Effective Treatment and Improvement

       “Impairments that can be controlled effectively with medication are not disabling for the

purpose of determining eligibility for SSI benefits.” Warre v. Comm’r Soc. Sec. Admin, 439 F.3d

1001, 1006 (9th Cir. 2006); see also Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (ALJ

may consider factors including “effectiveness or adverse side effects of any pain medication[.]”).

However, where “[c]ycles of improvement and debilitating symptoms are a common

occurrence,” an ALJ errs by “pick[ing] out a few isolated instances of improvement over a

period of months or years and [] treat[ing] them as a basis for concluding a claimant is capable of

working.” Garrison, 759 F.3d at 1017. “Reports of ‘improvement’ in the context of mental

health issues must be interpreted with an understanding of the patient’s overall well-being and

the nature of [his] symptoms . . . . [I]mproved functioning while being treated and while limiting

environmental stressors does not always mean that a claimant can function effectively in the

workplace.” Id.



6 - OPINION & ORDER
         Case 3:18-cv-02185-HZ         Document 23       Filed 06/01/20      Page 7 of 11




       While the record demonstrates that Plaintiff has, at times, reported an improved mood

with medication, it does not support the conclusion that this improvement (1) was persistent or

(2) suggested that Plaintiff could function effectively in the workplace. To the contrary, the

record illustrates that Plaintiff experienced fluctuating symptoms with periods of both

improvement and decline. For example, in April 2015, while Plaintiff continued to experience

auditory hallucinations, he also reported a good mood without depression and lower anxiety

levels. Tr. 638. At his next visit only three months later, however, Plaintiff reported “much

higher” anxiety levels, with more panic attacks, a mildly low mood, and difficulty concentrating.

Tr. 634. In November 2015 and January 2016, Plaintiff reported a low mood, very high anxiety

that “greatly interfered with his ability to function,” agoraphobia, and auditory hallucinations. Tr.

627, 630. In February 2016, while Plaintiff again reported some improvement, he continued to

experience auditory hallucinations. Tr. 624. His anxiety was also so high that he needed to

“overuse lorazepam at times ‘just get out of the door.’” Tr. 624.3

       Not only does Plaintiff’s mental health appear to have fluctuated significantly over time,

but it also appears that Plaintiff has cycled through a number of medications—none of which

brought long-lasting results without side-effects—in an attempt to control his symptoms. See

e.g., tr. 641 (decreased Olanzapine dosage), tr. 639 (decreased Olanzapine dosage), tr. 635 (trial

of Abilify), tr. 634 (stopped Zypreza), tr. 631 (“While olanzapine has likely caused some weight

gain, he needs antipsychotic medication and has had adverse effects from multiple other atypical

antipsychotics. He has had similar adverse effects with both Abilify and Geodon. After PAR


3
 Similarly, while Plaintiff reported, at one point, that it was helpful to “do[] something every
day,” he also made it clear that “doing something” meant working for a total of four hours, with
breaks, over the course of a day. Tr. 692. This same record also notes that despite feeling
“better,” Plaintiff still wanted to try a different antipsychotic medication, his energy levels
varied, and he continued to have panic attacks, daily auditory hallucinations, and difficulty
multitasking. Tr. 692.


7 - OPINION & ORDER
         Case 3:18-cv-02185-HZ         Document 23        Filed 06/01/20     Page 8 of 11




discussion he is not interested in trying asonapine or Fanapt.”), tr. 627 (“wanted Zoloft to work

so bad,” stopped Sertraline), tr. 630 (stopped Abilify). In sum, the record does not support the

ALJ’s conclusion that Plaintiff’s symptoms were improved by medication and a daily schedule.

Rather, it suggests isolated instances of improvement coupled with periods of decline, and an

ongoing search for successful medication management. Thus, the ALJ erred in relying on

evidence of “improvement” as a reason to reject Dr. Farley’s opinion.

           b. Activities of Daily Living

       The ALJ also found that Dr. Farley’s opinion was inconsistent with the fact that “Plaintiff

has been able to attend school and work on projects with his father.” Tr. 23. While

inconsistencies between a treating provider’s opinion and a claimant’s daily activities may

constitute a specific and legitimate reason to discount that opinion, Ghanim, 763 F.3d at 1162,

here, the record does not support the ALJ’s findings.

       The record suggests that Plaintiff attended community college in 2013. However,

Plaintiff did not graduate, and there is little information about what, exactly, that attendance

looked like. For example, neither the ALJ nor Defendant cites any information about how many

classes Plaintiff took at a time, or whether Plaintiff ever attended classes for more than a few

hours a day. Additionally, Plaintiff reported severe anxiety associated with this attendance. To

combat this anxiety, Plaintiff overused Lorazapam, even though it severely limited the time he

could spend at school. Specifically, he reported that the drug would cause him to wet his pants if

he had two classes in one day. Tr. 48.4 And, even with Lorazapam, he continued to have panic

attacks, which caused him to miss class every two weeks. Tr. 49. Ultimately, he failed to

complete the program because his “anxiety was too high and the medication [he] was using for


4
 Dr. Farley also expressed some concern, at a later date, that Plaintiff’s use of Lorazapam could
impair his memory and cognition. Tr. 642.


8 - OPINION & ORDER
           Case 3:18-cv-02185-HZ         Document 23       Filed 06/01/20     Page 9 of 11




anxiety wasn’t working.” Tr. 40. Thus, the Court cannot find that the records of Plaintiff’s school

attendance are inconsistent with Dr. Farley’s opinion that Plaintiff would miss work weekly or

often be late.

          Additionally, while the ALJ found that Dr. Farley’s opinion was inconsistent with the

fact that Plaintiff worked on projects with his father, the Court does not agree. Plaintiff testified

that these projects included “organiz[ing] the screws, mak[ing] the lawnmower start, start[ing]

the chainsaw,” and working on restoring an old Camaro. Tr. 53. However, there is no

information about how often or for how long Plaintiff worked on these projects. The Court

cannot discern, without further explanation, how these activities—presumably occurring at

Plaintiff’s father house—might contradict Dr. Farley’s opinion. The ALJ therefore erred in

relying on Plaintiff’s activities of daily living.

          Because the ALJ failed to provide specific and legitimate reasons for rejecting Dr.

Farley’s opinion, the ALJ’s decision must be reversed.

    II.      Remand for Further Proceedings

          The decision whether to remand for further proceedings or for immediate payment of

benefits is within the Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

To determine which type of remand is appropriate, the Ninth Circuit uses a three-part test.

Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014); see also Treichler v. Comm’r, 775 F.3d

1090, 1100 (9th Cir. 2014) (“credit-as-true” rule has three steps). First, the ALJ must fail to

provide legally sufficient reasons for rejecting evidence, whether claimant testimony or medical

opinion. Garrison, 759 F.3d at 1020. Second, the record must be fully developed and further

administrative proceedings would serve no useful purpose. Id. Third, if the case is remanded and

the improperly discredited evidence is credited as true, the ALJ would be required to find the




9 - OPINION & ORDER
        Case 3:18-cv-02185-HZ           Document 23        Filed 06/01/20      Page 10 of 11




claimant disabled. Id. To remand for an award of benefits, each part must be satisfied. Id.; see

also Treichler, 775 F.3d at 1101 (when all three elements are met, “a case raises the ‘rare

circumstances’ that allow us to exercise our discretion to depart from the ordinary remand rule”

of remanding to the agency).

        Plaintiff argues that remand for an award of benefits is appropriate. This case, however,

is not one with “rare circumstances” justifying that type of remand. As noted above, while Dr.

Farley’s opinion supports a finding of disability, state agency physicians opined that Plaintiff

would not, in fact, be impacted by irregular attendance and poor punctuality. See e.g., tr. 119,

131. The record contains additional outstanding ambiguities. For example, while Plaintiff first

testified that he primarily kept his father company while his father worked on projects, tr. 45, his

later testimony suggests more direct involvement, tr. 53 ( Plaintiff’s father “sits in his chair and

dreams of stuff that I should be doing, and then I get over there and I can’t do it all . . . He’ll

stack a whole bunch of things that need to be done at once.”). The scope and relevance of these

activities remain undeveloped. Thus, while the ALJ’s decision includes reversible error, the

record is not fully developed, and further proceedings are required. The Court therefore declines

to remand this case for the payment of benefits.

//

//

//

//

//

//

//




10 - OPINION & ORDER
       Case 3:18-cv-02185-HZ        Document 23      Filed 06/01/20    Page 11 of 11




                                      CONCLUSION

       The decision of the Commissioner is reversed and remanded for further administrative

proceedings.



       IT IS SO ORDERED.

       Dated: ____________________________________.
                       June 1, 2020




                                                  MARCO A. HERNÁNDEZ
                                                  United States District Judge




11 - OPINION & ORDER
